DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1, 3, and 25 directed to species non-elected without traverse.  Accordingly, claims 1, 3, and 25 non-elected species has been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

1.    (Currently Amended) A method comprising:
providing a fluid additive comprising a Bronsted base and an organic compound that comprises a phosphonoalkyl moiety, wherein the fluid additive does not comprise a gel;
 providing an acid 

introducing the treatment fluid into at least a portion of a subterranean formation.

3.    (Currently Amended) The method of claim 1, wherein the acid 

25.    (Currently Amended)    A    method comprising:
providing a    fluid additive    comprising    an    alkali hydroxide and an organic compound that comprises a phosphonoalkyl moiety, wherein the fluid additive does not comprise a gel; providing an acid 
mixing at least the fluid additive and the acid 
introducing the treatment fluid into at least a portion of a subterranean formation.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.